Title: To James Madison from John Lee, 27 July 1801 (Abstract)
From: Lee, John
To: Madison, James


27 July 1801, Philadelphia. Repeats entreaty that he be hired by the federal government in any capacity. Claims that person now employed in his former post as State Department factotum “came to this Countery a Garman Solder … for the purpose, of Subduegeating our Independance.”
 

   
   RC (ViU: McGregor Library). 3 pp.; docketed by Wagner as received 30 July. Wagner wrote in the margin: “This is a mistake. He came to this country since the peace, in the suite of Mr. Van Berkel (say 1789). He was handsomely recommended by Colo. Lear, having lived in Genl. Washington’s family. J. Wagner.”


